Case 1:19-cv-00094-MAC-KFG Document 10 Filed 08/26/21 Page 1 of 2 PageID #: 104




  UNITED STATES DISTRICT COURT                               EASTERN DISTRICT OF TEXAS


 JOHN MURPHY-CORDERO,                             §
                                                  §
                 Petitioner,                      §
                                                  §
 versus                                           §   CIVIL ACTION NO. 1:19-CV-94
                                                  §
 WARDEN, FCC BEAUMONT MEDIUM,                     §
                                                  §
                 Respondent.                      §

                 MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                    JUDGE’S REPORT AND RECOMMENDATION

          Petitioner John Murphy-Cordero, an inmate at the Federal Correctional Complex in

 Beaumont, Texas, proceeding pro se, brought this petition for writ of habeas corpus pursuant to

 28 U.S.C. § 2241.

          The court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

 Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

 The magistrate judge recommends granting the respondent’s motion to dismiss or, in the

 alternative, motion for summary judgment.

          The court has received and considered the Report and Recommendation of United States

 Magistrate Judge, along with the record, pleadings and all available evidence. No objections to

 the Report and Recommendation of United States Magistrate Judge were filed by the parties.

                                            ORDER

          Accordingly, the findings of fact and conclusions of law of the magistrate judge are

 correct, and the report of the magistrate judge is ADOPTED. It is

          ORDERED that the respondent’s motion to dismiss or, in the alternative, motion for

 summary judgment is GRANTED. A final judgment will be entered in this case in accordance

 with the magistrate judge’s recommendation.
Case 1:19-cv-00094-MAC-KFG Document 10 Filed 08/26/21 Page 2 of 2 PageID #: 105



          SIGNED at Beaumont, Texas, this 26th day of August, 2021.




                                         ________________________________________
                                                     MARCIA A. CRONE
                                              UNITED STATES DISTRICT JUDGE




                                           2
